SCHWAB, C. J.,
dissenting.
The majority concludes that the rule prohibiting a party from asking his own witnesses about prior convictions was "reiterated,” 30 Or App at 301, in State v. Estlick, 269 Or 75, 523 P2d 1029 (1974). I dissent on the ground that I think the rationale, if not the holding, of Estlick amounts to a repudiation of the rule here followed by the majority.
In Estlick the court stated:
"* * * We are persuaded by the reasoning of other courts which, in general, permit the state to offer, on direct examination, testimony relevant to the credibility of its witness. ******
"Chief Judge Lumbard in United States v. Freeman, 302 F2d 347, 350 (2d Cir 1962), cert den 375 US 958, 84 S Ct 448, 11 L Ed2d 316, stated:
" 'Of course it was proper for the government to bring out on direct examination the criminal record of its witness. United States v. Murray, 297 F2d 812 (2 Cir. 1962). Not to have done so would surely have subjected the prosecution to criticism. The matter of informing court and jury about information of such clear relevance as the criminal record of a witness called by the prosecution is not something which is to be reserved for the pleasure and strategy of the *302defense. Whatever the rule may be with respect to the permissible limits for cross-examination of a witness or a defendant, * * * it is usually proper and desirable that the party calling a witness with a criminal record should elicit such information on direct examination.’
"The Supreme Court of Pennsylvania stated the reasoning:
" 'Defendant also complains of the District Attorney’s bringing out the criminal past of his witnesses and of his cross-examining defendant about his own.
" 'We see no reason to nullify a prosecutor’s manoeuvre in anticipating what he may be sure defense counsel will bring out. This is not impeaching counsel’s own witness but rather the legitimate thrust and riposte of trial tactics.’ Commonwealth v. Garrison, 398 Pa 47, 52, 157 A2d 75 (1959).
"Parties to a lawsuit must call witnesses who have knowledge of the facts, regardless of their bias or interest. If the party calling the witness is prohibited from eliciting testimony showing such bias or interest, the calling party is prejudiced. When the opposing party on cross-examination shows the bias or interest the jury might well believe the party calling the witness was concealing evidence adverse to the witness’s credibility. Such a practice would be unfair. Accordingly, we hold that the trial court did not err in permitting the state to introduce on direct examination testimony of its witness’s bias or interest.2 ******
As far as the degree of fairness or lack thereof, there is no reason to distinguish between impeachment by showing bias and impeachment by showing prior convictions. It is equally unfair to allow a party to object to his opponent introducing either form of "impeachment” on direct examination, then to elicit the same evidence on cross-examination, thereby attempting to create the impression in the jurors’ minds that his opponent was withholding adverse evidence. *303Nothing in Oregon’s statutes on impeachment by prior convictions compels the conclusion that we here perpetuate a form of unfairness repudiated in Estlick.
I would hold that any party is entitled, at the beginning of direct examination of any witness, to ask whether the witness has previously been convicted of a crime. I would overrule State v. Miller, 1 Or App 460, 460 P2d 874, Sup Ct review denied (1970), and related cases. I would reverse and remand in this case. And, therefore, I respectfully dissent.

"The same rule, of course, would apply if the defendant was the party introducing testimony on direct examination of the bias and interest of a defense witness.” 269 Or at 79-81. (Emphasis supplied.)